MEMORANDUM *
Petitioner Mohammad Abdulrafi appeals the district court’s denial of his habeas petition raised in connection with his conviction for lewd and lascivious acts on a child. We affirm.
Abdulrafi claims his defense counsel was constitutionally ineffective because he turned over to the prosecution investigative reports containing damaging evidence. The clearly established federal law governing our review is set forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); see 28 U.S.C. § 2254(d). To succeed on an ineffective assistance of counsel claim, Abdulrafi must show any deficiency in his trial counsel’s performance was prejudicial to his defense. Strickland, 466 U.S. at 692,104 S.Ct. 2052. Prejudice is shown if “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at 694,104 S.Ct. 2052.
Abdulrafi failed to show his attorney’s disclosure of the investigative reports prejudiced his defense. The two witnesses whose testimony mirrored the information included in the investigative reports were identified in earlier police reports. Because the prosecutor received the police reports before the prehminary hearing, the prosecutor was aware of the witnesses before defense counsel’s disclosure. Abdul-rafi did not show a reasonable probability that he would have been acquitted if defense counsel had not given the investigative reports to the prosecution.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.